Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/20 has been entered.
Claims 1-3 and 18-19 are pending and under examination.

Withdrawn Rejections
The rejections under §112 are withdrawn. The antecedent basis rejections were overcome by the previous amendment as noted in the advisory action mailed 8/27/20. Further, the claims no longer encompass subjects “susceptible” to disease, as so the portions of the rejection regarding determining when a drug is “therapeutic” in a healthy subject is withdrawn.
Regarding treating disease itself, the claims are directed to treating specific diseases and Applicant has submitted arguments supported by evidence cited on an IDS to establish a link in the art between Applicant’s hypothesis and the expected result. The standard of §112(a) does not require absolute predictability and, weighing the evidence for and against the claims meeting the requirements of this statute, the evidence tends to support Applicant’s position. As such, the §112(a) rejections are withdrawn. The specification conveys that Applicant envisaged treating these specific diseases with these 

Claim Objections
Claim 18 is objected to because of the following informalities:  The claim is a “method of treating a subject having a condition”, clearly requiring the subject to have said condition; however, line 6 still includes administration to those “susceptible” to the disease. As noted in the interview summary on 8/27/20, the amendment was made to overcome the rejection based on “susceptible” and so leaving this phrase in line 6 is considered an oversight rather than intentional inclusion of these subjects.  Appropriate correction is required.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 and 22-25 of copending Application No. 16090726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the reference claim anticipate or make obvious the instant claims. For example, the instant claims encompass formula IC while the reference claims are directed to formula I. The difference is in the instant E versus R1+R2 in reference claim 2. However, in support of this compound, the reference specification discloses R06039-715. See MPEP §2144.08: “if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species”. In this case, while the reference is not “prior art”, obviousness of the reference compounds and the instant compounds is still informed by considerations under “obviousness”. Here, both the reference compounds and the instant compound share utility in being NPSR agonists useful for treatment of identical diseases. Thus, the reference compounds and methods would have made obvious the instant compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/4/20 have been fully considered but they are not persuasive.

Further, it is noted that this provisional double patenting rejection is the only rejection remaining. However, the instant application and the reference application have the same effective filing date. A provisional ODP rejection is withdrawn when it is the last remaining rejection and the instant application is the earlier filed. Thus, maintaining this rejection until it is overcome by the acceptance of a terminal disclaimer or a showing the claims are patentably distinct is proper.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/Primary Examiner, Art Unit 1649